Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is responsive to the application filed May 23, 2022.  Claims 1-20 are pending.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3, 5, 8, 10, 12, 15, 17 and 18 of United States Patent No.  11,381,883. Although the claims at issue are not identical, they are not patentably distinct from each other because the patent incorporates all the limitations of claims 1-20 of the instant application and thus anticipate the claims of the instant application.   The application does not explicitly recite electing the first designated forwarded having the largest affinity and instead recites electing a designated forwarder based on the addresses.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the first address of designated forwarder of the instant application with the designated forwarder having the largest affinity of the patent.  A person of ordinary skill in the art would have been motivated to do this to efficiently select a designated forwarder.
Claims 1-20 of the instant application are therefore not patentably distinct from claims 1, 3, 5, 8, 10, 12, 15, 17 and 18 of United States Patent No.  11,381,883 and as such are unpatentable over obvious type double patenting.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 8 and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yuvaraj United States Patent No. 9, 628,409.

As per claim 1, Yuvaraj teaches a method comprising: at a first provider edge among provider edges that are multi-homed to a customer edge:
discovering addresses of the provider edges and constructing a first candidate list that represents the provider edges by their addresses [multi homed evpn data center including provider edge routers (column 3 lines 49-67, column 4 lines 8-32); based on loopback address (column 5 lines 55-67; column 6 lines 1-14); adjacency state information provides information to establish active PE group (column 6, lines 24-48);];
receiving, from the customer edge, a join request for a multicast stream [adjacency information provided responsive to changes in the status of the multicast distribution mechanisms and election based on adjacency information (column 8 lines 9-46)]
electing, as a designated forwarder a provider edge from among the provider edges at least based on the address on  candidate list [elect one PE to operate as designated forwarder (column 4 lines 33-49; column 5 lines 55-67)];  
configuring the first designated forwarder to forward the multicast stream [PE operate as DF (column 4 lines 33-35)];

Claims 8 and 15 are rejected under the same rationale as claim 1 as they do not further limit or define over the claim.

Allowable Subject Matter
Claims 2-4, 9-11 and 16-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 5-7, 12-14 and 19-20 are dependent on claims 2, 9 and 16 are thusly objected.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure is noted in PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to UZMA ALAM whose telephone number is (571)272-3995. The examiner can normally be reached Monday - Friday 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ario Etienne can be reached on 571-272-4001. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/UZMA ALAM/Primary Examiner, Art Unit 2457